Dismissed; Opinion Filed July 11, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01369-CV

                          IN THE INTEREST OF M.K.M., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-12692

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness

       Appellant has not filed his brief despite being cautioned that failure to file the brief by June

21, 2019 would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we

dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                    /Robbie Partida-Kipness/
                                                    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE


181369F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF M.K.M., A                         On Appeal from the 302nd Judicial District
 CHILD                                                Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-17-12692.
 No. 05-18-01369-CV                                   Opinion delivered by Justice Partida-
                                                      Kipness, Justices Whitehill and Pedersen,
                                                      III participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 11th day of July, 2019.




                                                –2–